—In an action, inter alia, to recover on a promissory note, the defendants appeal from an order of the Supreme Court, Nassau County (Al-port, J.), dated February 25, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court erroneously concluded that the defendants’ motion for summary judgment violated the general proscription against successive summary judgment motions (see, Broer v Smith, 240 AD2d 528). However, the court properly denied the motion because there are triable issues of fact, inter alia, as to whether the plaintiff Seymour Salzinger breached a restrictive covenant.
The defendants’ remaining contentions are without merit. Altman, J. P., Krausman, McGinity and Cozier, JJ., concur.